      Case 4:16-cv-01414 Document 722 Filed on 09/03/20 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 MARANDA LYNN ODONNELL, et al.                  )
                                                )
                Plaintiffs,                     )
                                                )
 v.                                             )   Case No. 16-cv-01414
                                                )   (Consolidated Class Action)
 HARRIS COUNTY, TEXAS, et al.                   )   The Honorable Lee H. Rosenthal
                                                )   U.S. District Judge
                Defendants.                     )
                                                )

                  NOTICE OF FILING OF FIRST SIX MONTH REPORT
                       BY THE FEDERAL COURT MONITOR

       The ODonnell Consent Decree requires the Monitor to “conduct reviews every six (6)

months for the first three years the Monitor is in place . . . to determine whether the County, CCCL

Judges, and Sheriff have substantially complied with the requirements of the Consent Decree.”

ODonnell v. Harris County, Case 4:16-cv-1414 (S.D. Tex. Nov. 21, 2019), Dkt. 708 ¶ 115. The

Decree further requires the Monitor to file with the Court, and requires the County to publish,

“written public reports regarding the status of compliance with th[e] Consent Decree[.].” Id. ¶ 117.

Section 122 specifically requires the reports to “be filed with the Court on the public docket[.]” Id.

¶ 122 On behalf of the Federal Court Monitor, and consistent with the requirements of Sections

115, 117, and 122 of the Consent Decree, the Parties jointly file the First Six Month Report on

behalf of the independent Monitor.


Date: September 3, 2020                               Respectfully Submitted,

/s/ Alec Karakatsanis                                 /s/ Neal S. Manne
/s/ Elizabeth Rossi                                   Neal S. Manne
Alec George Karakatsanis                              Texas Bar No. 12937980
alec@civilrightscorps.org                             nmanne@susmangodfrey.com
Elizabeth Rossi                                       Lexie G. White
    Case 4:16-cv-01414 Document 722 Filed on 09/03/20 in TXSD Page 2 of 4




elizabeth@civilrightscorps.org             Texas Bar No. 24048876
Civil Rights Corps                         lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800         Joseph S. Grinstein
Washington, DC 20009                       Texas Bar No. 24002188
Telephone: (202) 681-2721                  jgrinstein@susmangodfrey.com
                                           SUSMAN GODFREY L.L.P.
                                           1000 Louisiana Street, Suite 5100
                                           Houston, Texas 77002
                                           Telephone: (713) 651-9366
                                           Facsimile: (713) 654-6666

                                           /s/ Michael Gervais
                                           Michael Gervais
                                           mgervais@susmangodfrey.com
                                           SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, #1400
                                           Los Angeles, CA 90067
                                           Telephone: (310) 789-3100

                                           Attorneys for Plaintiffs


VINCE RYAN, HARRIS COUNTY ATTORNEY


/s/ Rachel Fraser
Rachel Fraser                                G. Allan Van Fleet, P.C.
Assistant County Attorney                    Texas Bar No. 20494700
Federal I.D. 2553428                         6218 Elm Heights LN, Suite 201
State Bar No. 24079725                       Houston, TX 77081-2409
1019 Congress, 15th Floor                    (713) 826-1954
Houston, Texas 77002                         allanvanfleet@gmail.com
Telephone: (713) 274-5383
Facsimile: (713) 755-8823                    ATTORNEY FOR DEFENDANTS
rachel.fraser@cao.hctx.net                   COUNTY CRIMINAL COURTS AT LAW
                                             JUDGES
 /s/ Brandon Draper
 Brandon Draper
 SBOT: 24096064
 Federal (Southern District) No. 3098164
 1019 Congress Plaza, 15th Floor
 Houston, TX 77002
 (713) 274-5358 (telephone)
 (713) 755-8823 (facsimile)
 brandon.draper@cao.hctx.net
     Case 4:16-cv-01414 Document 722 Filed on 09/03/20 in TXSD Page 3 of 4




 ATTORNEYS FOR HARRIS COUNTY

/s/ Victoria Jimenez
OF COUNSEL, VINCE RYAN
Harris County Attorney

VICTORIA L. JIMENEZ
Assistant County Attorney
Federal I.D. No. 2522937
State Bar No. 24060021
1861 Old Spanish Trail
Houston, Texas 77054
Telephone: (832) 927-5211
Facsimile: (713) 755-8924
E-mail: victoria.jimenez@cao.hctx.net

/s/ Murray Fogler
Murray Fogler
FOGLER, BRAR, FORD,
O’NEIL & GRAY, LLP
2 Houston Center
909 Fannin St, Suite 1640
Houston, Texas 77010
(713) 481-1010
(713) 574-3224 (Fax)

Attorneys for Defendant Sheriff Ed Gonzalez
     Case 4:16-cv-01414 Document 722 Filed on 09/03/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of September 2020, I electronically filed the foregoing

with the clerk of the court for the U.S. District Court, Southern District of Texas, using the

electronic case filing system of the Court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi
